Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3,5,7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The applicant claims a “first mode” in which the plurality of airflows “flow in the same direction with respect to the target space” and also claim a “second mode” in which the plurality of airflows “merge in the target space” which is not described in the specification. 
	From the specification, par. 54, the applicant describes a “first mode” (Fig.5) wherein the direction of airflow F1 from the outlet 701 on the front side  is “directed diagonally backward left”  and the airflow F1 from the outlet 702 on the back side is “directed diagonally frontward left”. From the specification, par. 55, the applicant describes a “second mode” (Fig.6) wherein the airflows from the outlets merge such that they are “are both directed inward (toward the center)”. 
	Thus, it appears that applicant’s claimed “first mode” does not correspond to what is described in par. 54. Additionally, par. 54 seems to be discussing the merging of airflows toward the center (front outlet directed backward and back outlet directed frontward) which does not seem different than the “second mode”. 
	It is noted that in par. 50, the applicant discusses the airflow F1 from both the outlets as “leftward approximately straight”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3,5,7,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (U.S. 2014/0145395).
	Takano et al. teach an image forming apparatus PR/PD comprising a discharge table 202 which received a sheet having an image formed thereon (par. 39,41,65,66); the discharge table associated with an air blowing unit 400 having outlet 413 for blowing air out to the space above the discharge table 202 (applicant’s “target” space) and a louver 421 located within the outlet to control the direction of the airflow out of the air blow unit (Fig.13-17, par.67-76). The air blower outlet includes a plurality of outlets/louvers 400a, 421a; 400b, 421b (Fig.17). The airflow from the airflow control portions merge at a point X on the discharge table (Fig.17) according to the size of the sheet. The point X will be selected as the leading end of the sheet which will vary depending on the size of the sheet. Thus, Takano teach at least a first and second mode, corresponding to two sheet sizes, that the merge position X will vary depending on the size of sheet. The airflows (in both modes) would generally flow “in a same direction”, that is leftward in Fig.17 (and they would both merge in the target space). 
	Regarding claim 2, the airflow control portion includes the louver 421 disposed in the air flow path. 
	Regarding claim 3, the airflow control portion (louver 421 in the outlet 413) is directed to the side of the image forming apparatus and thus would function to reduce the airflow amount directed toward the front of the apparatus (the airflow path is directed to the side not the front of the apparatus).	 
	Regarding claim 5, the airflow control portions direct the airflow individually such that they are not in the same direction. 	 
	Regarding claim 7, the outlets of the blowers 400a, 400b are disposed on the sides of the discharge table when viewing from the discharge table space and the direction of airflow is symmetric with respect to a direction perpendicular to a sheet discharge direction (Fig.17). 
	Regarding claim 10, the air blowing unit is associated with the image forming apparatus PR.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (U.S. 2014/0145395) in view of Nawa (U.S. 2013/0294805).
	Takano et al. taught supra discloses most of what is claimed. Takano et al. additionally teaches that the louvers are not necessarily fixed but can be adjusted depending on the sheet (par.75). What is not taught is an “actuator” controlled to adjust the louvers to control the direction of airflow. 
	Nawa teach an image forming apparatus (Fig.1) having a discharge table 8 for stacking sheets having an image printed thereon, a cooling section 20 located on a back wall 8c of the discharge table space; the cooling section 20 including a fan 9 and an airflow control portion 18 (baffles – see Fig.s 2-4) for controlling the direction of the airflow in the discharge space (par.43-45). The airflow control portion 18 can be movable by a drive motor 126 (actuator) to change the direction of the air path from the blower (Fig.s 9-10, par. 62-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takano et al. to have the air flow control portion (louver) controlled by an actuator because the position of the merged air at point X in Takano et al. can be controlled automatically depending on an input sheet size which would save manually manipulation of the louver. 

4.	Applicant’s arguments with respect to claims 1-3,5,7-10 have been considered but are moot because the new ground of rejection.
	As explained above, Takano et al.’s airflows are considered to be generally in the same direction, yet merge within the target space. If applicant were to amend the first mode to include a limitation that the airflows do not merge within the target space (as is evident from Fig.5), this would overcome the prior art rejection. Additionally, amendments to the specification seem to be necessary to overcome the 112, first paragraph rejection. 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852